 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8   JEROME CEASAR ALVERTO,

 9                              Plaintiff,                  Case No. 18-1381-JCC-MLP

10          v.                                              ORDER DENYING PLAINTIFF’S
                                                            MOTION TO EXTEND DISCOVERY
11   CHRISTOPHER SCHENK, et al.,                            DEADLINE

12                              Defendants.

13

14          This matter comes before the Court upon Plaintiff’s motion for a third extension of the

15   discovery deadline in this case. (Dkt. # 61.) By Order dated October 3, 2019, the Court recently

16   denied Plaintiff’s motion to compel Defendants to produce certain documents in response to

17   Plaintiff’s requests for production, but granted Plaintiff a thirty-day extension of time to reply to

18   Defendants’ motion for summary judgment. (Dkt. # 60.) On the same day the Court denied

19   Plaintiff’s motion, Plaintiff moved for an extension of the August 30, 2019 discovery deadline

20   “to allow him opportunity to receive” the requested documents. (Dkt. # 61 at 1-2.)

21          Plaintiff claims he initially submitted two requests for production to Defendants before

22   the discovery deadline passed, and that Defendants improperly refused to produce the materials.

23   (Id.) First, Plaintiff argues that Defendants should have provided him with a copy of his own



     ORDER DENYING PLAINTIFF’S MOTION TO
     EXTEND DISCOVERY DEADLINE - 1
 1   deposition transcript. (Id. at 2.) However, Plaintiff has cited no authority, and the Court is aware

 2   of none, holding that prisoners are entitled to free copies of their deposition transcripts.

 3   Defendants are under no obligation to order and pay for a certified copy of the deposition

 4   transcript for Plaintiff’s use in this litigation, as Plaintiff’s IFP status does not relieve him of his

 5   obligation to finance his own litigation expenses.

 6           Second, Plaintiff argues that the Defendants erroneously failed to provide him with a

 7   copy of a kiosk e-mail grievance Plaintiff allegedly sent to Defendant Maxson on December 20,

 8   2018. (Id.) Defendants responded to Plaintiff’s request for production by explaining that they did

 9   attempt to locate this message, but “no kiosk message dated December 20, 2018 from Plaintiff to

10   Defendant Maxson was located.” (Id. at 13 (Defendants’ response to Plaintiff’s RFP).) It

11   appears that Defendants did provide Plaintiff with a copy of the kiosk messages exchanged

12   between Defendant Maxson and Plaintiff around the same time period. (Id.)

13           Accordingly, Plaintiff has not shown good cause for the Court to reopen discovery in this

14   case, and Plaintiff’s motion for extension of the discovery deadline (dkt. # 61) is DENIED. As

15   discussed in the Court’s October 3, 2019 Order, the discovery cutoff was initially set for March

16   18, 2019, approximately seven months ago. (Dkt. # 60 at 2.) No further extensions of the

17   discovery deadline will be granted in this matter. Plaintiff’s reply to Defendants’ motion for

18   summary judgment is due by no later than November 4, 2019.

19           The Clerk is directed to send copies of this order to the parties and to the Honorable John

20   C. Coughenour.

21           Dated this 7th day of October, 2019.


                                                              A
22

23                                                            MICHELLE L. PETERSON
                                                              United States Magistrate Judge


     ORDER DENYING PLAINTIFF’S MOTION TO
     EXTEND DISCOVERY DEADLINE - 2
